     Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 1 of 6



                      MDL 1570 PLAINTIFFS' EXECUTIVE COMMITTEES
                      In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs' Executive Committee for Personal           Plaintiffs' Executive Committee for
             Injury and Death Claims                              Commercial Claims
 Ronald L. Motley (1944-2013)                         Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-     Sean Carter, Co-Chair
 Chairs                                               COZEN O'CONNOR
 MOTLEY RICE LLC
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP

 Andrew J. Maloney III, Co-Liaison Counsel            J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                            COZEN O'CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                             VIA ECF
February 20, 2018
The Honorable Sarah Netburn, U.S. Magistrate Judge
United States District Court for the S.D.N.Y.
Thurgood Marshall U.S. Courthouse, Room 430
40 Foley Square
New York, NY 10007

       Re:     In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

         Assistant U.S. Attorney Sarah Normand wrote to the Court on behalf of the Department
of State on November 20, 2018, ECF 4256, advising that the Department may have certain visa
and permit records of Fahad al-Thumairy, Omar al Bayoumi and the 19 9/11 hijackers
subpoenaed by Plaintiffs but that such documents would be subject to the confidentiality
restrictions of 8 U.S.C. §1202(f). According to the Department, it will consider the release of the
documents it may have if this Court makes the certification specified in §1202(f)(1), "that the
information contained in such records is needed by the court in the interest of the ends of justice
in a case pending before the court."

        Plaintiffs respectfully request that this Court make the specified §1202(f)(1) certification.
Attached is a proposed order. The filing of this application was delayed by negotiations between
the Plaintiffs and the DOJ, and the government shutdown.

       Prior to writing this letter, the PECs contacted Saudi Arabia's counsel, Michael Kellogg,
Esq., and asked whether the Kingdom had any objection to the requested certification. We were
advised by Mr. Kellogg that Saudi Arabia "takes no position."
      Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 2 of 6
 The Honorable Sarah Netburn
 February 20, 2019
 Page 2



         The State Department requested that this Court make specific findings in its Order that
 Plaintiffs made a showing of need sufficient to meet the §1202(f)(1) standard. That showing is
 set forth as follows.

         Fahad al-Thumairy. Plaintiffs intend to present evidence relevant to the jurisdictional
 issue about the precise nature of the employment of Thumairy as a diplomat and official of the
 Saudi Ministry of Islamic Affairs (MOIA); the representations of the Kingdom of Saudi Arabia
 to the United States regarding Thumairy's diplomatic, consular and employment status; and,
 whether the Kingdom knowingly submitted false information about Thumairy to the United
 States. This proof is relevant to the issue of the Kingdom's intent in giving Thumairy cover to
 enter and work for the Kingdom inside the United States with diplomatic immunity.

        The documents subpoenaed from the Department of State may include representations
made by the Kingdom on Thumairy's behalf to receive and renew Thumairy's diplomatic and
consular status, as well as his A-2 diplomatic visas. Specifically, the Kingdom told the United
States on repeated occasions that Thumairy would be working for the Kingdom at its Saudi
Embassy and Los Angeles Consulate, and that he held the position of "administrative officer."
PEC Motion to Compel Memo. at 2-3.

        The Kingdom has now declared in this litigation, however, that: (1) Thumairy never
worked at either the Saudi Consulate or Embassy, and (2) that no one within the Saudi
government "supervised, oversaw, provided direction to, or received reports from" Thumairy.
Id. The Kingdom's litigation position is directly at odds with what it previously told the United
States.

       Plaintiffs requested that the Kingdom produce its applications to the United States for
Thumairy's diplomatic status and visas. The majority of the requested records, however, were
not produced.

        To establish the facts, Plaintiffs need the evidence that may be held by the Department of
State regarding the actual representations made by the Kingdom to the United States about
Thumairy's diplomatic and employment status.

       The Department of State files may also contain relevant information about Thumairy
generated by the State Department and used as the justification to cancel Thumairy's visa and
deny him entry into the United States in 2003.

        The information addresses Thumairy's extremism, connections with terrorism and radical
followers. According to the 9/11 Commission, Thumairy's visa was voided and he was denied
reentry to the United States in 2003, "based on a determination by the State Department that he
might be connected with terrorist activity." 9/11 Commission Report at 217. In 2003- 2004, the
United States conducted a related investigation of MOIA officials sent by the Kingdom to work
inside the United States. According to a January 2004 article in the Washington Post:
     Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 3 of 6
The Honorable Sarah Netburn
February 20, 2019
Page 3



        FBI and Saudi officials have been working to identify other Saudis sponsored by the
        religious affairs ministry [MOIA] here who are spreading extremist rhetoric. U.S.
        officials said that last month a decision was made to try to send large numbers of those
        diplomats back to Saudi Arabia.

        A government official who asked not to be identified said that the Saudi Embassy was
        sent a diplomatic note last year asking it to review its diplomats to ensure that all are in
        compliance with the criteria for those visas.

Plaintiffs' Attorney Affidavit in Opposition to Motion to Dismiss, ECF 3780, Exh. 28.

       This proof from Thumairy's visa cancellation is relevant to show his motive to provide
support for the 9/11 hijackers and the Kingdom's direction, knowledge and ratification of
Thumairy's activities inside the United States.

        Omar al-Bayoumi. Plaintiffs also intend to present evidence relevant to the
jurisdictional issue about the representations made by Bayoumi to enter the United States, and
his concealment of the fact that he was actively employed and working for Saudi Arabia inside
the United States. Specifically, we understand that prior to 2000, Bayoumi gained entry into the
United States with an Fl student visa, while in May 2000, Bayoumi re-entered the United States
with a Bl/B2 business/tourism visa. The visa records are relevant to show the representations
actually made by Bayoumi to gain entry into the United States. In addition, U.S. government
investigators found that Saudi Arabia had placed a marker on Bayoumi's passport that was
determined to be an indicator of extremism and/or adherence to al Qaeda. PEC Motion to
Compel Memo. at 22. The visa records may contain evidence of such a marker and demonstrate
Saudi Arabia's prior knowledge of Bayoumi's extremism.

         The 9/11 hijackers. Finally, Plaintiffs plan to present evidence on the jurisdictional
issue regarding the movements, identity and travel documents of the 9/11 hijackers. The
subpoenaed records will provide evidence of the timing of the hijackers' plans to enter the
United States, which was coordinated in advance with Thumairy and other Saudi government
officials. In addition, the same marker found in Bayoumi's passport was also found by U.S.
government investigators in the passports of hijackers Nawaf al-Hazmi and Khalid al-Mihdhar,
who arrived in Los Angeles on January 15, 2000. The investigators observed that other hijackers
may have had similar markers in their passports. The visa records may contain evidence of such
markers.

       Plaintiffs therefore respectfully request that the Court enter the attached proposed order
with the §1202(f)(1) certification required to obtain the records that may be held by the
Department of State.
     Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 4 of 6
The Honorable Sarah Netburn
February 20, 2019
Page 4



                                  Respectfully submitted,

 COZEN O'CONNOR                           MOTLEY RICE

  /s/ Sean P. Carter, Esquire              /s/ Robert T. Haefele, Esquire
 Sean P. Carter, Esquire                  Robert T. Haefele, Esquire
 1650 Market Street, Suite 2800           28 Bridgeside Boulevard
 Philadelphia, PA 19103                   Mt. Pleasant, SC 29464

 MDL 1570 Plaintiffs' Exec. Committee     MDL 1570 Plaintiffs' Exec. Committee
 for Commercial Claims                    for Personal Injury and Death Claims

 KREINDLER & KREINDLER

 /s/ Steven R. Pounian, Esquire
Steven R. Pounian, Esquire
Andrew J. Maloney, Esquire
750 Third Avenue, 32nd Floor
New York, NY 10017

 MDL 1570 Plaintiffs' Exec. Committee
 for Personal Injury and Death Claims

Enclosure
cc:    The Honorable George B. Daniels, via ECF
       All Counsel of Record via ECF
     Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 5 of 6




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


   In re Terrorist Attacks on September 11, 2001       03 MDL 1570 (GBD) (SN)
                                                       ECF Case

                                                       [PROPOSED] ORDER


   This document relates to: All Actions

         The Court, having received the February 20, 2019 letter of the PECs requesting that this

Court enter a certification pursuant to 8 U.S.C. §1202(f)(1), and, having learned that the

Department of State has identified certain visa and permit records of Fahad al-Thumairy, Omar

al-Bayoumi and the 19 9/11 hijackers that are responsive to Plaintiffs' subpoena, but that the

records are subject to the confidentiality restrictions of 8 U.S.C. §1202(f), and, having

considered the Plaintiffs' submission, and the prior pleadings and proceedings in this litigation,

and having determined that the subpoenaed records regarding the issuance or refusal of visas or

permits to enter the United States may contain relevant information, including: Thumairy's

claimed employment with the Kingdom of Saudi Arabia;, the representations made by the

Kingdom to the United States about Thumairy's employment; the reasons for the cancellation of

Thumairy's visa by the United States; the representations made by Omar al-Bayoumi to enter the

United States; the markers in Bayoumi and the hijackers' passports; and, the timing of the

hijackers' travel movements,

         IT IS HEREBY ORDERED that this Court certifies, pursuant to 8 U.S.C. §1202(f)(1),

that the information contained in the records subpoenaed by the Plaintiffs from the Department

of State is needed by the Court in the interest of the ends of justice in a case pending before the

Court.



                                                   1
Case 1:03-md-01570-GBD-SN Document 4410 Filed 02/20/19 Page 6 of 6




                                    SARAH NETBURN
                                    United States Magistrate Judge




                                2
